DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2020 and 09/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings submitted on 10/01/2020 are being considered by the examiner.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities: 
In claim 1, ln 9 and claim 5, ln 9, the term “the substrate” should be replaced with “the polished substrate”.
In claim 1, ln 10-11, the phrase “supplying a chemical liquid … to remove the abrasive grains adhering to the light passage by the chemical liquid” may be amended as “supplying a chemical liquid … to remove the abrasive grains adhering to the light passage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, ln 8, the term “the polished substrate” lacks antecedent basis and it should be amended as “[[the]] a polished substrate”.
Claims 2-4 inherit the above deficiency by nature of their dependency.

In claim 5, ln 8, the term “the polished substrate” lacks antecedent basis and it should be amended as “[[the]] a polished substrate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 2003/0205325), hereinafter Boyd.
Regarding claim 1, Boyd discloses, in abstract, a cleaning method comprising: 
while supplying slurry containing abrasive grains onto a polishing pad (fig. 2, polishing pad 120) supported by 5a polishing table (fig. 3, platen 128), placing a substrate (fig. 1, wafer 102) in sliding contact with the polishing pad to polish the substrate (para. [0006], chemical mechanical planarization (CMP) processes involve holding and rotating a wafer against a polishing pad with abrasive liquid media (slurry) under a controlled pressure); 
during polishing of the substrate, directing light to the substrate through a light passage provided in the polishing table (para. [0013], an endpoint detector applies a light beam directed at a surface of a semiconductor substrate through a window and a cavity in a polishing pad), and causing reflected light from the substrate to pass through the light passage (fig. 2A and para. [0035], [0042], the endpoint detector detects reflected light from the wafer. A laser beam directed to a wafer and a reflected beam from the wafer pass through an aperture 122 in pad 120);
10removing the polished substrate from the polishing pad (para. [0030], cleaning process is maintained during breaks in a CMP operation, for instance during a period of switching out wafers, therefore, the cleaning process can be done after removing a polished wafer from the polishing pad); and 
supplying a chemical liquid into the light passage when the substrate is not present on the polishing pad to remove the abrasive grains adhering to the light passage by the chemical liquid (para. [0029]-[0030], in order to maintain a substantially constant environment in a cavity where an optical pathway traverses, fluid dispensing system dispenses a fluid to purge slurry residue; para. [0043] the fluid can be supernatant liquid)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Wu (CN 107116400A).
Regarding claim 2, Boyd discloses the cleaning method as in claim 1, comprising removing the abrasive grains (para. [0029]-[0030], as explained in claim 1 above, a chemical fluid purges the slurry residue), but does not disclose the method further comprising: after removing the abrasive grains, supplying a drying gas into the light passage to dry the light passage (although Boyd does not disclose a sequence of cleaning method, the Boyd’s fluid dispensing system can dispense liquid (chemical or water) or gas into the optical pathway, Boyd para. [0030], [0035], [0043]).  
Wu teaches, in an analogous CMP field of endeavor and also capable of solving primary problem, a cleaning method (Wu English translation, abstract and pg. 2, ln 24-26, a method of washing and drying of a substrate is disclosed. Wu’s method is not for cleaning of light passage but the method involves the cleaning of a substrate which was exposed to polishing liquid or slurry during polishing, similar to the light passage of the current application) comprising after removing the abrasive grains (this step is done by supplying the chemical liquid as disclosed in claim 1 above), supplying a drying gas into the light passage to dry the light passage (Wu English translation, pg. 2, ln 15-23, ln 31-33, the cleaning steps includes (2) washing by alkali, followed by (5) drying).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning method of supplying chemical liquid and gas as disclosed by Boyd to provide a sequence of cleaning comprising supplying chemical liquid, followed by drying gas as taught by Wu. After applying the chemical to remove the abrasive grains, any leftover chemical may pollute the CMP apparatus. Thus, applying gas help removing the chemical away to keep the CMP apparatus clean.

Regarding claim 3, Boyd as modified by WU teaches the cleaning method as in claim 2, further comprising:
 20after supplying the chemical liquid into the light passage and before supplying the drying gas into the light passage, supplying pure water into the light passage (Wu English translation, pg. 2, ln 15-23, ln 31-33, the cleaning steps includes (2) washing by alkali, (4) washing by water, and (5) drying; Pg. 2, ln 34, washing water is de-ionized water which is purified water). 

Regarding claim 5, Boyd discloses a cleaning method comprising:  
19while supplying slurry containing abrasive grains onto a polishing pad (fig. 2, polishing pad 120) supported by 5a polishing table (fig. 3, platen 128), placing a substrate (fig. 1, wafer 102) in sliding contact with the polishing pad to polish the substrate (para. [0006], as explained in claim 1 above, chemical mechanical planarization (CMP) processes involve holding and rotating a wafer against a polishing pad with abrasive liquid media (slurry) under a controlled pressure); 
during polishing of the substrate, directing light to the substrate through a light passage provided in the polishing table (para. [0013], as explained in claim 1 above, an endpoint detector applies a light beam directed at a surface of a semiconductor substrate through a window and a cavity in a polishing pad), and causing reflected light from the substrate to pass through the light passage (fig. 2A and para. [0035], [0042], as explained in claim 1 above, the endpoint detector detects reflected light from the wafer. A laser beam directed to a wafer and a reflected beam from the wafer pass through an aperture 122 in pad 120); and
removing the polished substrate from the polishing pad (para. [0030], as explained in claim 1 above, cleaning process is maintained during breaks in a CMP operation, for instance during a period of switching out wafers, therefore, the cleaning process can be done after removing a polished wafer from the polishing pad).
But Boyd does not disclose the method of supplying pure water into the light passage when the substrate is not present on the polishing pad to remove the abrasive grains adhering to the light passage; and then supplying a drying gas into the light passage to dry the light passage.
Wu teaches, in an analogous CMP field of endeavor, a cleaning method comprising supplying pure water into the light passage when the substrate is not present on the polishing pad to remove the abrasive grains adhering to the light passage; and then supplying a drying gas into the light passage to dry the light passage (Wu English translation, pg. 2, ln 15-23, the cleaning steps includes (4) washing by water, followed by (5) drying; Pg. 2, ln 34, washing water is de-ionized water which is purified water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning method of supplying chemical liquid and gas as disclosed by Boyd to provide a sequence of cleaning comprising supplying pure water, followed by drying gas as taught by Wu in order to perform a light water cleaning of the CMP apparatus when not much hardened residue is present. The following gas application will minimize occurrence of corrosions on the CMP apparatus even after the prolonged polishing operations under severely wet condition.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Jiang et al. (CN 102554783A), hereinafter Jiang.
Regarding claim 4, Boyd discloses the cleaning method as in claim 1, comprising removing the polished substrate from the polishing pad (para. [0030], as explained in claim 1 above, cleaning process is maintained during breaks in a CMP operation, such as when switching out wafers, therefore, the cleaning process can be done after removing a polished wafer from the polishing pad) and supplying 25the chemical liquid into the light passage (para. [0029]-[0030] and [0043], as explained in claim 1 above, in order to maintain a substantially constant environment in a cavity where an optical pathway traverses, fluid dispensing system dispenses a fluid such as supernatant liquid), but does not disclose supplying pure water into the light passage after removing the polished substrate from the polishing pad and before supplying 25the chemical liquid (although Boyd does not disclose a sequence of cleaning method, the Boyd’s fluid dispensing system can dispense liquid (chemical or water) or gas into the optical pathway, Boyd para. [0030], [0035], [0043]).
Jiang teaches, in an analogous CMP field of endeavor and also capable of solving primary problem, a cleaning method (Jiang English translation, abstract and para. [0009], a method of cleaning a polishing pad is disclosed. Jiang’s method is not for cleaning of light passage but the method involves cleaning of CMP apparatus which was exposed to polishing liquid or slurry during the CMP process, similar to the light passage of the current application) comprising supplying pure water after removing the polished substrate from the polishing pad and before supplying 25the chemical liquid (Jiang, para. [0009]-[0012], cleaning method includes washing the pad using de-ionized water, and then washing the pad using acid or alkali solution. The de-ionized water is purified water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning method of Boyd to provide the method of supplying pure water, followed by chemical liquid as taught by Jiang in order to remove a part of residue from the CMP first by water so that the following washing step with chemical liquid may have less residue to clean. This method will achieve better cleaning than a method using the chemical liquid only.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lu et al. (CN 107845590A) discloses a cleaning method wherein a wafer is cleaned by chemical cleaning liquid, followed by cleaning water.
Unannounced inventor (CN 208514315U) discloses a cleaning method wherein a wafer stage is cleaned by chemical detergent, followed by dry air.
Deng (CN 104742007A) discloses a cleaning method wherein a polishing pad is cleaned by alkaline solution, followed by deionized water.
Lau et al. (Cn 109155249A) discloses a cleaning method wherein a polishing pad is cleaned by deionized water, followed by dry air.
Lin et al. (US 2014/0082633) discloses a CMP apparatus cleaning method wherein deionized water or chemical liquid such as acidic or alkaline solution is used for cleaning. Use of the deionized water would not interfere with the CMP process because it is chemically neutral. The diluted acidic or alkaline solution may be used for cleaning because it would not produce toxic byproduct during the CMP process. Any cleaning liquid or any sequence of liquids can be utilized for the CMP apparatus cleaning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723